              Case 1:16-cv-09517-LAK-KHP Document 204 Filed 04/15/19 Page 1 of 1

                               BROOK   &   ASSOCIATES,   PLLC 
                                     NEW   YORK   |   N E W   J E R S E Y   |   WASHINGTON   DC 

        BRIAN C. BROOK                                                                             100   CHURCH   STREET 
        BRIAN@BROOK‐LAW.COM                                                                        FLOOR   8 
                                                                                                   NEW   YORK,   NY   10007 
                                                                                                                      04/15/2019
                                                                                                   TEL:   (212)   256‐1957 




                                                                       April 12, 2019

        By ECF

        The Honorable Katherine H. Parker
        United States Magistrate Judge
        United States Courthouse
        500 Pearl Street
        New York, NY 10007

        Re:     Daniel Kleeberg et al. v. Lester Eber et al., 1:16-cv-09517-LAK-KHP
                Request to Extend Time to File

        Dear Judge Parker,

        I write on behalf of Plaintiffs in the above-named matter. The Court set the
        deadline for the supplemental brief without consulting the parties, and I was out of
        town for almost the entire time since the order was issued; first for a proceeding in
        California, and then earlier this week for depositions in this case in Rochester,
        returning home late last night. Unfortunately, I had another client emergency arise
        today that has prevented me from being able to complete the brief requested by the
        deadline, which is a few minutes from now. I intend to file the brief within the next
        few hours, but I nonetheless make this request now so that it is appropriately on
        the docket before the deadline has passed. Because I intend to file before the sun
        rises, there will be no prejudice to Defendants, and this request should be granted
        and the brief and accompanying declaration should be accepted for filing.

        Plaintiffs thank the Court for its attention to this matter.

The Court is in receipt of and accepts Plaintiffs'                     Respectfully submitted,
Supplemental Brief (Doc. No. 202) and will consider it
when deciding Plaintiffs' Motion for Leave to File a Third
Amended Complaint. (Doc. No. 164.)
                                                                                                   .
                                                                       Brian C. Brook
        cc:     All counsel of record


   04/15/2019                                     WWW.BROOK‐LAW.COM 
